Citation Nr: 0812035	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-16 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to burial benefits due to a service-connected 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1936 to 
August 1962 except for brief periods between enlistments. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June  2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318 and Dependent's Educational Assistance, but that 
denied service connection for the cause of the veteran's 
death. 

In February 2004, the RO granted burial benefits for a non-
service-connected cause of death and a basic burial allowance 
as the veteran was service connected at the time of his 
death.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

The veteran died on December [redacted], 2003.  The cause of death 
listed on the amended death certificate was an acute 
myocardial infarction as consequence of coronary artery 
disease and "wartime injuries to the body."  In a June 2004 
letter, the certifying physician stated that the veteran's 
wartime injuries, anxiety disorder, urinary condition, 
degenerative arthritis, and leg weakness prevented him from 
exercising and contributed to his heart disease, heart 
attack, and death.  

At the time of his death, the veteran had the following 
service-connected disabilities and ratings: cervical and 
lumbar spine arthritis (40 percent); anxiety reaction with 
tension headaches (30 percent); residuals of a shell fragment 
wound of the left leg with retained foreign bodies (20 
percent); partial removal of the left fibula with 
osteomyelitis (10 percent), ureter calculus (10 percent); 
residuals of a shell fragment wound to the left arm and elbow 
(10 percent); prostatitis (10 percent); residuals of the 
excision of basal cell carcinoma of the face and neck (10 
percent); and noncompensable residuals of shell fragment 
wounds to the left knee and right thigh, excision of a 
parietal cyst, recurrent rhinitis, and temperal-mandibular 
syndrome.  
In January 1971, the RO granted total disability based on 
individual unemployability, effective November 1970.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
appellant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the appellant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the appellant is expected to 
provide; and (4) must ask the appellant to provide any 
evidence in her possession that pertains to the claim.
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, the 
notice must be tailored to the claim. The notice should 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

In the present appeal, the notices provided to the appellant 
in February 2004 and March 2004 were inadequate.  Although 
the notices explained the general requirements for 
substantiating a claim for DIC, which general types of 
evidence the appellant was to provide, and which general 
types of evidence VA was to provide, the notices did not list 
the conditions for which the veteran was service- connected 
at the time of his death or the specific requirements to 
substantiate a claim based on a condition not yet service 
connected.  The notices also did not explicitly ask that the 
appellant provide any evidence in her possession that 
pertains to the claim.  Even though the appellant has been 
granted DIC benefits, the issue of service connection for 
coronary artery disease remains on appeal as it pertains to 
burial benefits.  The Board acknowledges that the appellant 
and the certifying physician indicated in statements that 
they were aware of some of the veteran's service-connected 
disabilities, but neither displayed actual knowledge of the 
entire list.  Therefore, adequate notice, an opportunity to 
respond, and reajudication is required.

A service-connected disability may be either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
or aided or lent assistance to producing death.  It is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.
Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability, particularly in the 
case of musculoskeletal function of a static nature not 
materially affecting other vital body functions.  It is not 
generally reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself of a progressive or 
debilitating nature.   38 C.F.R. § 3.312(c).  

The appellant contends that the veteran's many service-
connected disabilities contributed to the cause of his death.  
An internal medicine physician stated that the service-
connected disabilities caused weakness that prevented 
exercise leading to coronary artery disease.  The file 
contains no clinical records of examination, diagnosis, or 
treatment for coronary artery disease by this physician or 
any other medical provider.  There is no indication that the 
physician provided any on-going end-of-life treatment of the 
veteran or that he had clinically evaluated all the veteran's 
disabilities.  Although the statement is competent medical 
evidence, it has limited probative value standing alone 
without detailed rationale or supporting clinical evidence.  
The physician mentioned a lack of exercise and general 
weakness but did not explain a direct causal relationship 
between the service-connected disabilities and coronary 
artery disease or discuss any other factors in the etiology 
of the veteran's coronary artery disease such as the 
veteran's advanced age.    

The RO should request that the appellant provide the name and 
address of the attending physician who provided end-of-life 
treatment for the veteran for coronary artery disease and for 
the service connected-disabilities.  The RO should obtain 
records of this treatment, if available, and associate any 
records obtained with the claims file.  Thereafter, a VA 
medical review and opinion is necessary to determine if the 
veteran's service-connected disabilities contributed 
substantially and materially to the cause of his death.  

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the appellant and 
her representative of the criteria for 
establishing service connection for 
coronary artery disease, a complete 
listing of the veteran's service-
connected disabilities at the time of his 
death, and the criteria for establishing 
service-connected disabilities as a 
contributory cause of death.   

2.  Request that the appellant identify 
the names and addresses of all physicians 
or medical facilities that provided the 
veteran's care for coronary artery 
disease and for his service-connected 
disabilities for at least three years 
prior to his death.  Then, obtain any 
medical records relevant to care provided 
for the diseases and disabilities and 
associate any records obtained with the 
claims file.

3.  Then, provide the claims file to an 
appropriately qualified VA physician.  
Request that the physician review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the examiner provide an opinion 
whether any of the veteran's specific 
service-connected disabilities or related 
treatment contributed substantially or 
materially to the cause of the veteran's 
death, whether it combined to cause 
death, or whether it aided or lent 
assistance to the production of death.  
The physician should comment on any other 
factors that contributed to coronary 
artery disease or myocardial infarction.
 
4. Then, readjudicate the claim for 
burial benefits for a service-connected 
cause of the veteran's death.  If the 
decision remains adverse to the 
appellant, provide the appellant and her 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



